Citation Nr: 0318142	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  95-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected arterial hypertension, currently evaluated 
as 30 percent disabling.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for nicotine addiction.  

4.  Entitlement to service connection for alcoholism.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1966 and from March 1974 to December 1991.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (the RO) which, in part, granted 
service connection for arterial hypertension and tinnitus, 
each evaluated as noncompensably disabling from January 1, 
1992.  The decision also denied entitlement to service 
connection for disability of the ankles, disability of the 
feet, disability of the right ring finger, periodontal 
disease for purposes of outpatient treatment, hemorrhoids, 
nicotine addiction and alcoholism.  This case was previously 
before the Board and was remanded to the RO in January 1997.  

In a February 2003 rating decision, the RO increased the 
evaluation for arterial hypertension to 10 percent, effective 
December 19, 2001.  Because this does not represent the 
maximum schedular rating available, the claim of a higher 
rating for this disability remains at issue on appeal.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 and 2002); see 
also AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that when a veteran seeks an original or increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded].  

The issues of entitlement to service connection for nicotine 
addiction and alcoholism will be addressed in the Remand 
section of this decision.  

Other issues not currently on appeal

In September 2001, the RO increased the disability rating 
assigned for tinnitus to 10 percent.  This represents the 
maximum schedular evaluation available for the condition.  
See 38 C.F.R. § 4.87a, Diagnostic Code 6260 (2002).  Because 
the veteran is in receipt of the maximum schedular rating, 
this claim is no longer in controversy.  See AB, supra.  

The Board notes that the veteran's appeal originally included 
the issues of entitlement to service connection for 
disability of the hips and PTSD.  During the pendency of the 
appeal, the RO, in February 2003 rating decisions, granted 
service connection for left and right hip conditions, each 
evaluated as noncompensably disabling from July 23, 1997; and 
PTSD, evaluated as 10 percent disabling from January 1, 1992 
and 30 percent disabling from November 11, 1999.  The veteran 
was notified of these decisions and did not file a notice of 
disagreement.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning "downstream" issues such the 
compensation level assigned for the disability and the 
effective date.  Accordingly, those issues have been resolved 
and will be discussed no further.

In statements dated in February and March 2003, the veteran's 
representative informed the Board that the veteran wished to 
withdraw the issues of entitlement to service connection for 
disability of the ankles, disability of the feet, disability 
of the right ring finger and periodontal disease for purposes 
of outpatient treatment.  See 38 C.F.R. § 20.204 (2002).  
Those issues are therefore no longer on appeal.  


FINDINGS OF FACT

1.  Medical evidence of record covering the period from 
January 1, 1992 to the present demonstrates that the 
veteran's diastolic pressure was predominately 100 or more 
and that he required medication for blood pressure control.  

2.  The veteran's diastolic pressure has been predominately 
below 110 with no definite symptoms and his systolic pressure 
has been predominately below 200.  

3.  The medical evidence of record does not demonstrate a 
chronic hemorrhoid disability; there is no clinical evidence 
of hemorrhoids in service; and there is no opinion linking 
the veteran's claimed hemorrhoids and his military service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for arterial 
hypertension have been met from January 1, 1992.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997 and 2002).  

2.  The criteria for a rating in excess of 10 percent for 
arterial hypertension have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 
and 2002).  

3.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected hypertension 
warrants a higher disability rating.  He also contends that 
he currently has hemorrhoids which are related to his periods 
of active service.  

In the interest of clarity, the Board will initially address 
matters relevant to the issues currently being decided.  The 
Board will then separately address each issue currently being 
decided, giving the factual background, the relevant VA law 
and regulations, an analysis of the claim and a decision.



The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the October 
1994 Statement of the Case (SOC), and the September 2001 
Supplemental Statement of the Case (SSOC).  

Crucially, the veteran was notified by letter from the RO in 
June 2002 of the evidence necessary to substantiate his claim 
as well as the evidence he was expected to obtain and which 
evidence VA would obtain.  That four page letter specifically 
explained the VCAA in great detail.   

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes VA 
and private treatment records, and reports of VA 
examinations.  The RO completed the development requested in 
the Board's January 1997 remand, which was calculated to 
secure additional evidence to enable the Board to provide an 
informed decision.  Report of a July 1997 rectal examination 
and a November 2002 VA examination concerning the veteran's 
hypertension are of record and will be discussed in the 
Board's decision below.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.  

With respect to the issue of entitlement to service 
connection for hemorrhoids, the Board has given thought to 
whether or not it is necessary that a medical nexus opinion 
be obtained.  See 38 U.S.C.A. § 5103A.  However, the Board 
has concluded  that a medical opinion is not warranted.  As 
discussed in more detail below, the  clinical records 
covering the veteran's lengthy period of service do not 
contain any reference to hemorrhoids. Thus, the matter 
whether or not any chronic disability had its inception in 
service is wholly contingent upon the probative weight to be 
assigned to the veteran's statements versus the 
contemporaneous clinical evidence.  The assessment of 
probative weight to be accorded between such evidence is a 
role for adjudicators, not medical providers.  Cf. Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  In 
short, the question to be answered is factual, not medical, 
in nature and is within the province of the Board.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See, e.g.,  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Obtaining a 
medical nexus opinion under the circumstances presented in 
this case would be a useless exercise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.



1.  Entitlement to an increased disability rating for 
service-connected arterial hypertension, currently evaluated 
as 10 percent disabling.  

Disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.

Specific schedular criteria

The veteran's arterial hypertension is evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  During the pendency 
of this appeal, the criteria for evaluating diseases of the 
cardiovascular system were changed, effective January 12, 
1998.  See 62 Fed. Reg. 65207-65224 (1997).  Because the 
veteran's initial and ongoing claim was filed in before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See, in general, Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
VAOPGCPREC 3-2000 (2000) [Opinion of VA General Counsel that 
the decision in Karnas is to be implemented by first 
determining whether the revised version is more favorable to 
the veteran. In so doing, it may be necessary for the Board 
to apply both the former and current versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change, and that the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.]

Prior to January 12, 1998, a 10 percent evaluation was 
assignable for hypertensive vascular disease for diastolic 
pressure of predominantly 100 or more.  A 20 percent 
evaluation was assignable for diastolic pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation was assignable when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated.  A 60 percent evaluation was assignable when 
diastolic pressure was predominantly 130 or more and severe 
symptoms were demonstrated.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

On or after January 12, 1998, a 10 percent evaluation is 
assignable for diastolic blood pressure of predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is assignable for diastolic blood pressure of predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
A 40 percent evaluation is assignable for diastolic blood 
pressure of predominantly 120 or more.  A 60 percent 
evaluation is assignable for diastolic blood pressure of 
predominantly 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2002).

Factual background

The award was based, in part, on VA examination in May 1992 
which noted blood pressure readings of: 140/100 (sitting); 
140/98 (recumbent); 140/90 (standing); 152/104 (sitting after 
exercise); and 144/100 (two minutes after exercise).  The 
diagnosis was arterial hypertension.  

In an October 1993 rating decision, the RO granted service 
connection for arterial hypertension, which was evaluated as 
noncompensably disabling from January 1, 1992, the day after 
the veteran left military service.  See 38 C.F.R. § 3.400 
(2002). 
The veteran appealed that decision as to the assigned 
disability rating. 

During a VA examination in July 1997, the veteran indicated 
that he had never been on medication for his hypertension.  
Blood pressure readings were 150/90 (sitting), 140/100 
(standing) and 150/94 (recumbent).  Cardiovascular 
examination revealed no heart disease.  The diagnosis was 
vascular hypertension on no medication.  

On VA examination in April 1998, it was noted that the 
veteran was not under current treatment for high blood 
pressure, although he had been told by his primary care 
physician that his blood pressure was not under control and 
that he would have to start taking medication in the future.  
Blood pressure readings were 160/98 (sitting), 160/95 
(standing) and 160/100 (after exercise).  Cardiovascular 
examination revealed regular heart sounds with no gallop or 
murmur.  An electrocardiogram was normal with no ischemia.  
The diagnosis was borderline hypertension with no 
complications.  

Blood pressure readings recorded from 1999 to 2001 include a 
range of 119-169 systolic over a range of 60-99 diastolic; 
specific readings were 141/88 (May 1999); 134/86 (September 
1999); 119/74, 169/99, and 100/60 (December 1999); 131/81 and 
121/70 (January 2001); 125/74 (February 2001); 130/84 (March 
2001); 136/74 and 116/74 (May 2001); 128/85 (December 2001); 
and 121/77 (February 2002).  Diagnoses included hypertension, 
longstanding duration (December 1999) and hypertension-good 
control (January 2001).  A record dated January 14, 1999 
noted that the veteran had uncontrolled blood pressure and 
that he was taking Simvastatin.  

The veteran was afforded a VA examination in November 2002.  
It was noted that he had suffered two myocardial infarctions 
in 1999.  At that time, he had angioplasty and two stent 
placements.  His blood pressure was 145/90.  Cardiovascular 
examination revealed regular rate and rhythm with no murmurs, 
gallops or rubs.  There was no edema.  The diagnosis was 
hypertension.  

In a February 2003 rating decision, the evaluation for 
arterial hypertension was increased to 10 percent, effective 
December 19, 2001.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected hypertension.  That disability has been 
rated by the RO as being noncompensably disabling from 
January 1, 1992 and 10 percent disabling from  December 19, 
2001.

The Board initially notes that service connection has been 
granted for coronary artery disease with history of 
myocardial infarction associated with arterial hypertension.  
A 30 percent is currently in effect for that disability, and 
to the Board's knowledge that has not been challenged by the 
veteran.  Thus, the only aspect of the veteran's 
cardiovascular disease which is currently under consideration 
is the arterial hypertension.

Schedular rating

As discussed above, the schedular criteria for evaluating 
arterial hypertension changed during the course of this 
appeal.  Upon review, the Board finds that under either the 
old or new criteria, the preponderance of the evidence is 
against assignment of a disability rating higher than the 
currently assigned 10 percent for hypertension.  The highest 
diastolic and systolic pressures recorded were 104 (May 1992) 
and 169 (December 1999), respectively.  The report of VA 
examination in November 2002 revealed that the veteran's 
blood pressure was 145/90.  This evidence does not show that 
the veteran's diastolic pressure is predominantly 110 or 
more, or that his systolic pressure is predominantly 200 or 
more, or that he has definite symptoms due to his 
hypertension.  The veteran and his representative have not 
pointed to any evidence which supports the assignment of a 
higher disability rating.  The requirements for a 20 percent 
or higher disability rating under either the former or 
current schedular criteria have therefore not been met.  

Accordingly, the preponderance of the evidence is against 
assignment of a rating in excess of the currently assigned 10 
percent for hypertension under both the former and the 
current schedular criteria.

Fenderson considerations

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in October 
1993.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's arterial hypertension was rated by the RO as 
noncompensable (0%) from January 1, 1992, the day after he 
left service, until December 19, 2001, when a 10 percent 
rating was assigned.  The 10 percent rating was based on 
receipt of a statement from Dr. G.J., a private cardiologist, 
indicating that the veteran was taking medication for 
hypertension.  Cf. 38 C.F.R. § 3.400(o) (2002).  

After reviewing the medical records, described above, the 
Board believes that the 10 percent rating should be made 
effective from January 1, 1992.  A longitudinal review of the 
evidence shows that at the time of the May 1992 VA 
examination 3 of the 5 diastolic pressure readings were 100 
or more.  In addition, a VA treatment record dated on January 
14, 1999 indicates that the veteran had uncontrolled blood 
pressure and that he was taking medication, Simvastatin.  The 
Board notes that this was one of the cardiac medications Dr. 
G.J. reported the veteran taking in his December 19, 2001 
statement.  Thus, in light of all the foregoing, and 
resolving all doubt in the veteran's favor, the Board finds 
it reasonable to conclude that the symptomatology associated 
with the veteran's service-connected hypertension more nearly 
approximated that of a 10 percent rating under both the old 
and new criteria of Diagnostic Code 7101 from January 1, 1992 
to December 19, 2001.  

However, the evidence does not show that the veteran's 
hypertension met the criteria for a 20 percent rating under 
either the old or new criteria during this period.  At no 
time between January 1, 1992 and December 19, 2001 was the 
veteran's diastolic pressure predominately 110 or more with 
definite symptoms nor was his systolic pressure predominately 
200 or more.  

Conclusion

For the reasons and bases expressed above the Board has 
determined that the evidence warrants the assignment of a 10 
percent rating for arterial hypertension from January 1, 1992 
forward.  The preponderance of the evidence is against a 
rating in excess of 10 percent for arterial hypertension.  

2.  Entitlement to service connection for hemorrhoids. 

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Factual background

The veteran's service medical records are negative for 
findings or diagnosis for hemorrhoids.  In completing the 
report of his medical history, associated with his September 
1991 separation examination, the veteran reported having 
piles; however, clinical evaluation of the anus and rectum 
revealed no masses.  

On VA examination in May 1992, the veteran reported that he 
had suffered from hemorrhoids in the past.  Clinical 
evaluation of the digestive system revealed no hemorrhoids.  

A VA medical record dated in March 1993 indicated that the 
veteran complained of hemorrhoid pain and inflammation.  The 
diagnosis was hemorrhoids.    

On VA examination in July 1997, the veteran reported rectal 
bleeding and stated that he used Anusol suppositories three 
to four times per week.  On physical examination, hemorrhoids 
were not felt.  Evidence of bleeding and stool guaiac was 
negative.  The diagnosis was history of external hemorrhoids.  

Submitted in late 2001 were prescriptions for hemorrhoid 
medications dated in November 2001.  

Analysis

As discussed above, in order to establish service connection 
for a disability, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.

With respect to Hickson element (1), although the veteran has 
complained of hemorrhoids on several occasions, there appears 
to be no recent clinical evidence  
which document the existence of hemorrhoids.  There is a VA 
medical record dated in March 1993 which includes a diagnosis 
of hemorrhoids.  The 1997 VA examination included a diagnosis 
of hemorrhoids by history only.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history or for 
symptoms unaccompanied by a current diagnosis].  There are no 
recent records showing treatment for hemorrhoids, although 
there is a recent prescription for hemorrhoid medication.  

Although the Board does not necessarily doubt that the 
veteran may occasionally experience hemorrhoids, there is no 
evidence of a chronic disability for which service connection 
may be granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  Hickson element (1) has therefore not 
been met.

With respect to Hickson element (2), in service incurrence 
the medical evidence of record does not demonstrate that the 
veteran's hemorrhoids were present in service.  The service 
medical records show no treatment for or diagnosis of the 
condition.  While the veteran reported having piles at his 
separation examination in September 1991, rectal examination 
at that time revealed no masses.  

There is absolutely no clinical evidence that hemorrhoids 
existed during the veteran's lengthy service.  As indicated 
above, the veteran's service medical records do not 
demonstrate the presence of a chronic condition in service.  
Hickson element (2) has accordingly not been met.

With respect to Hickson element (3), medical nexus, the 
medical records do not indicate that this condition is 
related to service.  The only evidence which is supportive of 
the claim emanates from the veteran himself.  However, it is 
now well-established that a layperson without medical 
training, such as the veteran, is not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (2002).

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, entitlement to the 
benefit sought is not warranted.

ORDER

From January 1, 1992 forward, a rating of 10 percent for 
arterial hypertension is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.  A rating in excess of 10 percent for arterial 
hypertension is denied.  

Entitlement to service connection for hemorrhoids is denied.  


REMAND

The veteran is also seeking service connection for nicotine 
addiction and alcoholism.  For reasons expressed immediately 
below, the Board believes that additional development of 
these issues is required.  

Nicotine addiction

The veteran contends that he was introduced to smoking while 
in service in Vietnam when cigarettes were provided as part 
of his C-rations and he was encouraged to smoke by his 
superior officers and peers.  During a psychiatric 
examination in January 1994, he related that he began smoking 
in high school and was expelled from high school for smoking.  
After that, he joined the Air Force.  His service medical 
records reflect that he obtained prescriptions for Nicorette(r) 
gum several times and attended at least one smoking cessation 
program, but was apparently unable to quit smoking.  Although 
VA medical records dated in 1999 reflect that the veteran was 
again enrolled in a smoking cessation program clinic, a 
psychiatric diagnosis of nicotine dependence in accordance 
with DSM-IV is not of record. 

The Board notes that on July 22, 1998, the Internal Revenue 
Service Restructuring and Reform Act was enacted.  That law 
added 38 U.S.C. § 1103, which prohibits service connection 
for disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's active service.
However, by its terms, 38 U.S.C. § 1103 is applicable only to 
claims filed after June 9, 1998.  Because the veteran filed 
his claim for service connection nicotine dependence prior to 
that time, the statute does not apply in his case, and prior 
General Counsel opinions permitting service connection based 
on tobacco use during service apply.  Cf. Karnas, supra.

The Board notes a May 5, 1997 VA memorandum from the Under 
Secretary of Health to the General Counsel in which the Under 
Secretary for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14 from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer to all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  
 
In this case, it is unclear whether the veteran can be 
considered to be nicotine dependent and if so whether such 
nicotine dependence is related to smoking during military 
service, as opposed to smoking before and since service.  The 
Board believes that additional development in the form of a 
VA psychiatric examination is required to answer these 
questions.

Alcoholism

The veteran contends that his alcoholism had its inception 
during service.  He states that he did not drink prior to his 
entrance into service and as alcohol usage was encouraged in 
service.  Alternatively, he contends that service connection 
for alcoholism is warranted on a secondary basis in that his 
PTSD proximately caused his alcoholism.

A January 1994 examination report prepared by the board of 
two VA psychiatrists contains an Axis I diagnosis of "meets 
the criteria for alcohol dependence".  An August 1994 
addendum to the report indicates that the veteran drank to 
cope with his fear in Vietnam, a habit which he continued.    

As noted in the Introduction, service connection for PTSD was 
granted by the RO in February 2003.  The Board notes that 
although the law generally precludes the payment of VA 
compensation benefits for primary alcohol abuse and 
disabilities that are secondary to alcohol abuse, alcohol 
abuse that is secondary to a service-connected disorder may 
be compensated.  See Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), motion for review en banc denied (Fed. Cir. Oct. 
16, 2001); VAOPGCPREC 2-98 and 7-99.  Under the circumstances 
here presented, the Board believes that the veteran should be 
afforded a VA psychiatric examination to determine whether a 
current diagnosis of alcoholism is warranted and, if so, 
whether the condition is proximately due to or the result of 
the service-connected PTSD.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment of all health care providers 
who have treated him for nicotine 
addiction and alcoholism since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all such records which have not 
been previously secured and associate 
them with the claims folder.  

2.  After the above development, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
disorders present.  The claims folder and 
a separate copy of this remand should be 
made available to the examiner prior to 
the examination.  The examiner should 
indicate whether a diagnosis of nicotine 
dependence is warranted and, if so, opine 
whether it is as least as likely as not 
the result of in-service smoking, as 
opposed to smoking before and after 
service.  The examiner should also 
indicate whether a diagnosis of alcohol 
dependence is warranted and, if so, opine 
whether it is as least as likely as not 
that it is related to the veteran's 
service-connected PTSD.  The rationale 
for all opinions must be provided.  

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for nicotine addiction 
and alcoholism.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



